DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 10-18 generally, none of the prior art references of record, including, but not limited to: US_20070190947_A1_Sakai, US_20040081260_A1_Matsusaka, US_20140050151_A1_Riddington, US_20170078132_A1_Huang, US_20190386768_A1_Shimoji, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Shimoji discloses wireless communication device calculates the transmission success probabilities of each MCS value from the transmission success count and the transmission failure count of each MCS value stored in the success/failure count storage region; and select MCS value from among the modulation scheme having the maximum proportion of MCS values for which the timeout 
Prior art Huang discloses a local area network data frame transmission apparatus acquiring a priority of each transmission rate in the transmission rate set; and using a transmission rate with a highest priority in the transmission rate set as the second transmission rate (Huang figure 1, paragraphs  30-37).
Prior art Riddington discloses a link quality report receiving station which is configured to use different modulation schemes for communicating to a link quality report sending station, a modulation scheme being defined by at least a modulation and a symbol rate, receiving a link quality report which includes link quality information corresponding to at least one modulation scheme selected depending on the priority of different modulation schemes, and scheduling at least one modulation scheme being the modulation scheme having the highest priority (Riddington figures 1A-1C).
Prior art US_20070190947_A1_Sakai discloses estimate the communication mode of the receiver radio device when the receiver communication mode is fixed (Sakai figures 6-7, and paragraph 48).
Prior art US_20040081260_A1_Matsusaka discloses a wireless transmission system which adaptively selects a plurality of modulation schemes according to variations in a propagation path characteristic, capable of estimating the modulation scheme of a received signal more easily with a substantially simple configuration. This system adds priority order to modulation schemes to be candidates for modulation scheme estimation processing, carries out estimation processing on modulation schemes one by one in descending order of priority and confirms the modulation 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “adjusting the schedule information so that a trial of communications using a transmission scheme determined as having succeeded in communicating with the wireless terminal is started earlier in a second period subsequent to the first period than in the first period” as stated in independent claims 10 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471